             Case 3:17-cv-05760-BHS Document 275-1 Filed 06/02/21 Page 1 of 2



1                                                         HONORABLE BENJAMIN H. SETTLE
2

3

4

5                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
6                                        AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )     CASE NO. 3:17-cv-05760-BHS
                                               )
9                      Plaintiff,              )     [PROPOSED] ORDER GRANTING
                                               )     PLAINTIFF HP TUNERS LLC’S
10         vs.                                 )     MOTION FOR PARTIAL SUMMARY
                                               )     JUDGMENT
11   KEVIN SYKES-BONNETT and SYKED)
     ECU       TUNING        INCORPORATED,)          NOTING DATE: JUNE 25, 2021
12   Washington   corporation,    and   JOHN)
     MARTINSON,                                )
13
                           Defendants.
14

15
             This matter was considered by the Court on June 25, 2021 on Plaintiff HP Tuners LLC’s
16
     Motion for Partial Summary Judgment. Having reviewed the briefs, argument of counsel, and the
17
     court file,
18
             IT IS HEREBY ORDERED that Plaintiff HP Tuners LLC’s Motion for Partial Summary
19

20
     Judgment is

21           GRANTED.

22

23                                              _______________________________

24                                              Hon. Benjamin H. Settle
25


     PROPOSED ORDER - page 1
                                                                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
            Case 3:17-cv-05760-BHS Document 275-1 Filed 06/02/21 Page 2 of 2



1    Presented by:
2    Attorneys for HP Tuners, LLC
3
     By:    s/ Andrew P. Bleiman
4
     Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
5    1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
6    (312) 206-5162
     andrew@marksklein.com
7
     Stephen G. Leatham, WSBA #15572
8    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     PO Box 611
9
     211 E. McLoughlin Boulevard
10
     Vancouver, WA 98666-0611
     Telephone: (360) 750-7547
11   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PROPOSED ORDER - page 2
                                                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                           PO Box 611
                                                                            Vancouver, WA 98666-0611
                                                                                        (360) 750-7547
